ORDER
Ness, Chief Justice:
Petitioner seeks a writ of certiorari from a Court of Appeals opinion which remanded his appeal to the family court after he filed a bankruptcy petition pursuant to the federal bankruptcy laws. We grant certiorari on Question I raised in the petition dealing with the appropriateness of remanding the case to the family court in light of the automatic stay provisions of the bankruptcy laws, and dispense with further briefing. The case shall be recalled from the family court and the appeal shall be held in abeyance on this Court’s docket until the federal bankruptcy proceedings involving Petitioner are concluded. Petitioner must notify this *546Court and all parties in writing within ten (10) days after a judgment is entered in the bankruptcy proceeding.
In light of our disposition of Question I, this Court need not reach Question II raised by the petition and, therefore, certiorari is denied on that question. Relevant to that question, however, Petitioner seeks permission to file supplemental authority. Respondent has filed a substantive reply to the authority advanced by petitioner. Permission to file this authority is granted and the documents submitted by the parties will be made a part of the briefs on appeal.
It is so ordered.
Gregory, J., not participating.